Citation Nr: 0405278	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  94-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the VA RO.  In 
this case, service connection for a knee injury was 
previously and finally denied by the RO in October 1953.  
Subsequently, the veteran sought to reopen this claim, and 
the RO again denied his claim for service connection for a 
left knee injury in an August 1996 decision.  In a December 
1998 Board decision, it was determined, in pertinent part, 
that new and material evidence had been submitted to reopen 
the claim for service connection for residuals of a left knee 
injury.  At that time, the Board remanded the case for 
further development, and the case was returned to the Board 
in December 2003.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's current left knee disability began many 
years after service, and it was not caused by any incident of 
service.  



CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303(d), 3.304(d) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in April 2003.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession.  Moreover, it is 
noted that the veteran specifically indicated in 
correspondence dated in May 2003, that he had no further 
evidence to submit in connection with the issue on appeal.  

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, slip op. 8-9.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  .  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").  

Without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  



I.  Factual Background

A review of his service medical records is entirely negative 
for complaints, treatment or diagnosis of a left knee 
disability.  On service separation examination in September 
1952, his lower extremities were clinically normal.  

Private medical records dated from June 1990 to January 1993 
were obtained.  A June 1990 reflects that the veteran 
complained of trouble with his left knee.  He reported 
several injuries to it and at least two surgical procedures, 
involving cartilage and tibial osteotomy.  It was noted that 
his knee involved an old Worker's Compensation injury.  The 
diagnosis was post-traumatic osteoarthritis of the left knee.  
The proposed treatment was left total knee replacement.  A 
January 1991 record shows that an X-ray study showed 
moderately severe degeneration of the left knee, especially 
in the medial compartment.  A March 1991 record reflects that 
the veteran complained of continued discomfort in the left 
knee.  The diagnostic assessment was degenerative disease of 
the knee.  A July 1991 record shows that he underwent a left 
total knee replacement.  A May 1992 record reflects that the 
veteran was doing extremely well with his total left knee 
replacement.  He had excellent range of motion and no pain in 
the left knee.  

A July 1991 private hospital record shows that the veteran's 
pre-operative diagnosis was osteoarthritis, left knee with 
retained staples.  He underwent removal of staples, left 
total knee replacement.  

An August 1996 VA orthopedic note shows that the veteran 
complained of numbness in the lateral left calf with walking.  
On physical examination, the left knee was slightly swollen 
with no pain and satisfactory range of motion.  

In a February 1997 statement, the veteran indicated that he 
injured his knee after a stove explosion during service.  He 
stated that after the explosion he was running "blindly" 
and fell on his knee.  The veteran reported that following 
his service discharge, he began to have problems with his 
left knee, including a torn cartilage.  

On VA examination conducted in October 1999, the veteran 
related that in February 1952 during service a stove blew up 
in his face and his parka caught on fire.  He said that he 
ran outside and fell on the snowy, irregular terrain.  He 
indicated that three months after his service discharge, he 
saw a doctor due to frequent buckling of the left knee.  The 
veteran related that he had his first surgery to remove 
cartilage in 1953.  He said that in 1984 he underwent a left 
knee arthroscopy.  In 1991, the veteran noted that he had a 
left total knee arthroplasty.  It was noted that he worked in 
construction in 1955 and worked as a labor foreman for 34 
years.  The veteran's current complaints included knee pain 
when walking or standing and a sliding feeling in the 
patella.  On physical examination, the veteran walked with a 
slight limp.  He had mild tenderness on pressure of the 
medial side of the patella.  No swelling or increased warmth 
were noted.  Left knee flexion was 0 to 110 degrees.  The 
diagnosis was status post total knee arthroplasty, left.  

A November 1999 VA orthopedic examination report noted that 
the veteran's X-rays studies demonstrated a well-seated total 
knee replacement without any evidence of radial lucency.  The 
examiner noted that the veteran gave a history of a knee 
injury when he fell and bruised his knee when running after a 
burning incident.  The examiner related that if the veteran's 
statements were correct, one might attribute his left knee 
symptomatology and subsequent findings to an injury that he 
might have sustained when he allegedly received burn to his 
face and hands in February 1952 in Korea.  

In a lay statement dated in July 2002, the veteran's spouse 
indicated that the veteran had problems with his knee in 
1952.  She stated that eventually it was discovered that the 
cartilage in his knee was damaged.  

VA medical records dated from October 2002 through June 2003 
essentially reflect treatment for a variety of disorders 
including, a shoulder disability, a back disorder, insulin 
dependent diabetes mellitus, PTSD and bilateral sensorineural 
hearing loss.  A February 2003 record notes a diagnostic 
assessment of status post left total knee arthroplasty with 
symptoms of pain and buckling.  


II.  Analysis

Service connection may be granted for disability incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be granted for disability 
diagnosed after service when all the evidence establishes 
that the disability had its onset during service.  38 C.F.R. 
§ 3.303(d) (2003).  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  This provision is intended to lighten the evidentiary 
burden of a veteran who claims a disease or injury was 
incurred in or aggravated by combat service.  Dambach v. 
Gober, 223 F.3d 1376, 1380- 81 (Fed. Cir. 2000); see Jensen 
v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  

The veteran maintains that he injured his left knee during 
service in Korea and that service connection for the 
residuals the left knee injury is warranted.  The Board notes 
that service personnel records show that the veteran was 
involved in combat with armed enemies of the United States.  
As noted in the December 1998 Board decision which reopened 
the claim for service connection, the veteran's account of 
the incident is accepted, despite the absence of an official 
record of service incurrence of the injury.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d) apply in this case and there 
is competent evidence of the in-service injury.  

The absent element in this case is competent medical evidence 
of a nexus between the in-service injury and the current 
disease or injury.  In this regard, the Board notes that a 
private medical record dated in June 1990 reflects that the 
veteran reported several injuries to his left knee which 
subsequently required surgery.  It was also noted that his 
knee involved an old Worker's Compensation injury.  Moreover, 
the November 1999 VA examiner's opinion essentially noted 
that "one might attribute" his left knee symptomatology and 
findings to an injury he "might have sustained" during 
service in Korea.  It is noted that the examiner's statements 
are both equivocal and speculative and, at most, does little 
more than propose that his current left knee complaints may 
be related service.  Medical opinions couched in equivocal 
"may or may not" terms have no probative value.  See, e.g., 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Pure speculation and 
remote possibility are beyond the reasonable doubt doctrine.  

There is no competent medical evidence to link the current 
left knee disorder, first shown many years after service, 
with any incident of service, including the veteran's claim 
that he fell after being burned in 1952.  In addition, the 
first post-service medical evidence of a left knee disorder 
is dated in 1990, decades after his 1952 service discharge.  
Moreover, a June 1990 private medical record notes several 
intercurrent left knee injuries and makes reference to a 
possible work-related injury to the left knee.  

Since there is no competent medical evidence of a nexus 
between the in-service injury and the current left knee 
disability, the Board concludes that the weight of the 
evidence is against the grant of service connection for that 
disability.  Since that is the case, the Board concludes that 
service connection for residuals of a left knee injury is not 
warranted.  



ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



